Smith, C. J.,
delivered the opinion of the conrt.
These cases arise ont of orders of the tax commission, and this is their second appearance in this conrt; the appeals in both instances being taken on the petition of the attorney-general. The former appeals were dismissed (117 Miss. 132, 77 So. 955), for the reason that there was then no statute in existence authorizing an appeal in such cases on petition of the attorney-general. After the former appeals were dismissed, and prior to the taking of the appeals here in question, chapter 238, Laws 1918, was enacted, by which the attorney-general is “authorized to institute or defend any suits arising out of any act or order of the tax commission,” etc.
The taking of an appeal is one of the incidents connected with the prosecution or the defense of a suit, so that by this statute the attorney-general is now authorized to prosecute appeals in cases of the character here in question. That the judgments in the court below were rendered prior to the passing of this statute is not material, for by it the attorney-general is authorized to take up the prosecution or defense of such suits at any stage of the procedure therein.
Section *4922, Code of 1906 (section 3198, Hemingway’s Code), has no application here, for the reason that the former appeals were not taken by any of the parties thereto; the attorney-general being at that time, in the language of his present brief, “a mere interloper.” Bull v. Harrell, 7 How. 9.
It follows, from the foregoing views, that the motions to dismiss ^ the appeals must be and are overruled.

Overruled.